Citation Nr: 0123793	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  01-06 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of a 
total hysterectomy with bilateral salpingo-oophorectomy 
secondary to service-connected diabetes mellitus and/or 
bilateral tubal ligation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to October 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought on 
appeal.


REMAND

At the outset, the Board observes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, 66 Fed. Reg. 
45,620 (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Veterans Claims Assistance Act of 2000; see also, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The evidence of record reveals that the veteran was treated 
in March 2000 for abnormal uterine bleeding complicated by 
difficulty managing her glycemic regimen secondary to 
estrogen/hormone replacement therapy.  Ultimately, the 
veteran underwent a total vaginal hysterectomy with bilateral 
salpingo-oophorectomy.  While the veteran contends that the 
hysterectomy was required as a result of her uncontrolled 
diabetes mellitus, which is service connected and evaluated 
to be 100 percent disabling, there is no medical opinion of 
record to support that contention and the veteran was not 
afforded a VA examination.  Accordingly, the Board finds that 
this matter must be remanded in order to develop the medical 
record.  Furthermore, in an effort to ensure that all 
notification and duty to assist requirements are met under 
the Veterans Claims Assistance Act of 2000, this matter shall 
be remanded for further consideration.

Therefore, this matter is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
it may deem necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  Following completion of the above 
requested development, the veteran should 
be afforded a VA examination to determine 
the nature and severity of the residual 
disability resulting from her total 
vaginal hysterectomy with bilateral 
salpingo-oophorectomy.  In addition, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the impairment is proximately due to 
or a result of the veteran's service-
connected diabetes mellitus and/or 
residuals of bilateral tubal ligation.  
The examiner should clearly outline the 
rationale for any opinion expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




